
	
		II
		111th CONGRESS
		1st Session
		S. 166
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 7, 2009
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Burr, Mr.
			 Alexander, Mr. Enzi, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act
		  of 1964 to clarify the filing period applicable to charges of discrimination,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Title VII Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)Filing limitations periods serve important
			 functions. They ensure that all claims are promptly raised and investigated,
			 and, when remediation is warranted, that the violations involved are promptly
			 remediated.
			(2)Limitations periods are particularly
			 important in employment situations, where unresolved grievances have a
			 singularly corrosive and disruptive effect.
			(3)Limitations periods are also particularly
			 important for a statutory process that favors the voluntary resolution of
			 claims through mediation and conciliation. Promptly raised issues are
			 invariably more susceptible to such forms of voluntary resolution.
			(4)In instances in which that voluntary
			 resolution is not possible, a limitations period ensures that claims will be
			 adjudicated on the basis of evidence that is available, reliable, and from a
			 date that is proximate in time to the adjudication.
			(5)Limitations periods, however, should not be
			 construed to foreclose the filing of a claim by a reasonable person who
			 exercises due diligence regarding the person's rights but who did not have, and
			 should not have been expected to have, a reasonable suspicion that the person
			 was the object of unlawful discrimination. Such a person should be afforded the
			 full applicable limitation period to commence a claim from the time the person
			 has, or should be expected to have, a reasonable suspicion of
			 discrimination.
			3.Filing period for charges alleging unlawful
			 employment practicesSection
			 706(e) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–5(e)) is amended by
			 adding at the end the following:
			
				(3)(A)This paragraph shall apply to a charge
				if—
						(i)the charge alleges an unlawful employment
				practice involving discrimination in violation of this title; and
						(ii)the person aggrieved demonstrates that the
				person did not have, and should not have been expected to have, enough
				information to support a reasonable suspicion of such discrimination, on the
				date on which the alleged unlawful employment practice occurred.
						(B)In the case of such a charge, the
				applicable 180-day or 300-day filing period described in paragraph (1) shall
				commence on the date when the person aggrieved has, or should be expected to
				have, enough information to support a reasonable suspicion of such
				discrimination.
					(C)Nothing in this paragraph shall be
				construed to change or modify the provisions of subsection (g)(1).
					(D)Nothing in this paragraph shall be
				construed to apply to a charge alleging an unlawful employment practice
				relating to the provision of a pension or a pension
				benefit.
					.
				
		4.Filing period for charges alleging unlawful
			 practices based on ageSection
			 7(d) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626(d)) is
			 amended—
			(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
			(2)by striking (d) and
			 inserting (d)(1);
			(3)in the third sentence, by striking
			 Upon and inserting the following:
				
					(2)Upon
					;
				and
			(4)by adding at the end the following:
				
					(3)(A)This paragraph shall apply to a charge
				if—
							(i)the charge alleges an unlawful practice
				involving discrimination in violation of this Act; and
							(ii)the person aggrieved demonstrates that the
				person did not have, and should not have been expected to have, enough
				information to support a reasonable suspicion of such discrimination, on the
				date on which the alleged unlawful practice occurred.
							(B)In the case of such a charge, the
				applicable 180-day or 300-day filing period described in paragraph (1) shall
				commence on the date when the person aggrieved has, or should be expected to
				have, enough information to support a reasonable suspicion of such
				discrimination.
						(C)Nothing in this paragraph shall be
				construed to change or modify any remedial provision of this Act.
						(D)Nothing in this paragraph shall be
				construed to apply to a charge alleging an unlawful practice relating to the
				provision of a pension or a pension
				benefit.
						.
			5.Application to other laws
			(a)Americans with Disabilities Act of
			 1990Section 706(e)(3) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–5(e)(3)) shall apply (in the same
			 manner as such section applies to a charge described in subparagraph (A)(i) of
			 such section) to claims of discrimination brought under title I and section 503
			 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.,
			 12203), pursuant to section 107(a) of such Act (42 U.S.C. 12117(a)), which
			 adopts the powers, remedies, and procedures set forth in section 706 of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e–5).
			(b)Conforming amendments
				(1)Civil Rights Act of 1964Section 717 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–16) is amended by adding at the end the following:
					
						(f)(1)Subject to paragraph (2), section 706(e)(3)
				shall apply (in the same manner as such section applies to a charge described
				in subparagraph (A)(i) of such section) to complaints of discrimination under
				this section.
							(2)For purposes of applying section 706(e)(3)
				to a complaint under this section, a reference in section 706(e)(3)(B) to a
				filing period shall be considered to be a reference to the applicable filing
				period under this
				section.
							.
				(2)Age discrimination in employment act of
			 1967
					(A)In generalSection 15(f) of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 633a(f)) is amended by striking of
			 section and inserting of sections 7(d)(3) and.
					(B)ApplicationFor purposes of applying section 7(d)(3) of
			 the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626(d)(3)) to a
			 complaint under section 15 of that Act (29 U.S.C. 633a), a reference in section
			 7(d)(3)(B) of that Act to a filing period shall be considered to be a reference
			 to the applicable filing period under section 15 of that Act.
					
